307 S.W.3d 232 (2010)
Danny R. HUGHES, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70922.
Missouri Court of Appeals, Western District.
April 13, 2010.
Frederick J. Ernst, Assistant Appellate Defender Kansas City, MO, for Appellant.
Chris Koster, Attorney General, Terrence M. Messonnier, Assistant Attorney General Jefferson City, MO, for Respondent.
Before Division III: JAMES EDWARD WELSH, Presiding Judge, and MARK D. PFEIFFER and KAREN KING MITCHELL, Judges.

Order
PER CURIAM:
Danny R. Hughes appeals the Circuit Court of Buchanan County's ("motion *233 court") judgment denying his motion under Rule 24.035 for post-conviction relief after an evidentiary hearing. Hughes argues that the trial court that accepted his guilty plea did so without authority, in that the plea was accepted beyond the 180-day time period prescribed by the Uniform Mandatory Disposition of Detainers Law §§ 217.450-.485, RSMo 2000. We affirm the motion court's denial of post-conviction relief.